Citation Nr: 0844948	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  04-19 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a hip disability, 
including as secondary to service connected left knee 
disability.

2.  Entitlement to service connection for a low back 
disability, including as secondary to service connected left 
knee disability.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of multiple fragment wounds to the left knee and 
leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to July 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2003 rating action of the Department of Veterans Affairs 
(VA), regional office (RO) in Philadelphia, Pennsylvania.  
Thereafter, the case was transferred to the jurisdiction of 
the Newark, New Jersey RO.  In September 2007, a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the claims file.  This case was 
before the Board in November 2007, when it was remanded for 
additional development.

The issue of entitlement to a rating in excess of 20 percent 
for residuals of multiple fragment wounds to the left knee 
and leg is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


FINDINGS OF FACT

1.  A hip disability was not manifested in service and 
arthritis of the hip was not manifested in the first post-
service year; the veteran's current hip disability is not 
etiologically related to his service or to his service-
connected left knee and leg disability.

2.  A low back disability was not manifested in service and 
arthritis of the low back was not manifested in the first 
post-service year; the veteran's current low back disability 
is not etiologically related to his service or to his 
service-connected left knee and leg disability.

CONCLUSIONS OF LAW

1.  Service connection for a hip disability is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).  

2.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the claims 
decided herein.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

With respect to the claims decided on the merits herein, the 
veteran was provided content-complying notice by an October 
2002 letter and a January 2007 Supplemental Statement of the 
Case (SSOC) (including, in the January 2007 SSOC, notice 
regarding ratings and effective dates of awards, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  He 
was given ample time to respond.  Thereafter, the claims were 
readjudicated.  See August 2008 SSOC.  Neither the veteran 
nor his representative alleges that notice has been less than 
adequate.

Regarding VA's duty to assist, the veteran's service 
treatment records (STRs) and available post-service treatment 
records have been secured.  He has not identified any 
pertinent evidence that remains outstanding.  The veteran 
underwent VA examinations in 2002, 2003, 2006, 2007 and 2008.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claims.

II.  Service Connection

The veteran contends that he has hip and low back 
disabilities that are etiologically related to his service 
connected residuals of multiple fragment wounds to the left 
knee and leg.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303(a), 3.304.  Service incurrence or aggravation 
of arthritis may be presumed if such is manifested to a 
compensable degree within a year following a veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

The veteran's STRs are silent for complaints or findings of 
hip or low back disability.  They show that the veteran 
sustained fragment wounds of the left leg.  

A December 1969 VA examination report is silent for 
complaints or findings of hip or low back disabilities.

In a March 2002 statement, E. M., M.D., noted that X-rays of 
the veteran showed "post blast injury and post shrapnel 
impact injury, osteoarthritis of a severe nature of the left 
knee which has resulted in a progressive sprain/strain 
syndrome of the hip, ankle and back with secondary arthritic 
changes."

A VA examiner in October 2002 noted that the veteran had 
submitted X-rays, "which were probably the ones that" Dr. E. 
M. "reported on.  These X-rays were all dated 3/4/02."  The 
VA examiner stated that Dr. E. M.'s "report of the X-ray 
findings is not to be believed.  I have seen the same films, 
and the only pathology is mild arthrosis of the [AC] joint of 
the left shoulder and some several insignificant pieces of 
shrapnel in the soft tissues.  These pieces of shrapnel are 
walled off by a fibrous capsule and are not the cause of any 
reaction."  Dr. E. M. "blames a nonexistent severe arthritis 
of the left knee as the cause of the arthrosis of the spine, 
left hip, and left ankle, which also are nonexistent.  The 
physical examination reveals symptom magnification.  I find 
no orthopedic disability."

In a March 2003 letter, Dr. E. M. stated that he reviewed the 
October 2002 VA examiner's opinion.  He stated that he 
disagreed with the opinion that there was no arthritis in the 
veteran's left knee.  He reviewed the X-rays and noted 
thinning of the joint thickness, squaring of the distal 
femur, irregularity of the subchondral bone, lateral 
osteophytes of the medial compartment, and sclerosis of the 
tibial plateaus.  He stated, "This is by definition, 
osteoarthritis.  It is not massive but neither is it minor."  
He also noted that current X-rays also revealed secondary 
reactive osteoarthritis in the left hip and lumbosacral 
spine.

A May 2003 VA examination report notes the veteran's history 
of shrapnel injury in service.  The veteran also reported 
that he had worked as a mason since 1969, and kneels a lot.  
He stated that this causes him a lot of pain, especially in 
his left knee.  He also complained of pain in his left hip 
and low back.  The examiner reviewed the veteran's X-rays 
from 2002 and 2003, and noted that all degenerative joint 
disease changes were very minimal, "less than would be 
expected for a person of [the veteran's] age.  On 
examination, the low back showed no tenderness.  Straight leg 
raises were negative.  On range of motion testing, the 
veteran did not voice any complaints of pain.  The examiner 
noted that the veteran was not entirely cooperative, actively 
resisting range of motion testing.  The examiner also noted 
that he did not find any body aches related to the veteran's 
service-connected injuries, and could not explain the 
veteran's complaints of pain and stiffness.  

An August 2006 VA spine examination report notes findings of 
mild, mechanical low back pain and mild osteoarthritis at L3-
4.

A March 2007 VA examination report notes the veteran's 
complaints of left hip and low back pain.  He denied any 
right hip pain.  Examination revealed lumbar radiculopathy 
secondary to foraminal stenosis.  In an April 2007 addendum, 
the VA examiner noted that the claims file had been reviewed, 
and based on the veteran's history, physical examination and 
imaging study, his current left hip and low back conditions 
"are at least as likely as not due to lumbar spondylosis and 
left lumbar radiculopathy , not related to his fragment 
wounds."

A June 2008 VA examination report notes the veteran's 
complaints of stiffness and soreness in his left knee after 
kneeling.  He denied any swelling or flare-ups.  He reported 
taking Tylenol for his knee problems and denied using a 
brace.  Examination of the left knee was essentially normal.  
The veteran also complained of some stiffness and soreness in 
his left hip and low back which he also associated with 
kneeling.  Examination of the left hip was normal.  X-rays 
showed mild degenerative joint disease of the left knee, left 
hip and low back.  The diagnoses included degenerative joint 
disease of the left hip and low back.  After reviewing the 
veteran's claims file, the examiner stated that he agreed 
with the opinions of the 2002 and 2003 VA examiners, who 
opined that "[t]here do not seem to be any significant 
sequelae from left knee shrapnel wounds . . . Because his 
knee has a nearly normal examination, I do not see that his 
left knee injury has lead to his low back complaints nor his 
hip complaints."  The VA examiner also stated that he agreed 
with Dr. E. M.'s reading of the X-rays of the left hip and 
low back showed mild degenerative joint disease.  However, he 
disagreed with Dr. E. M.'s reading of the X-rays of the left 
knee, and stated that the X-rays showed mild, not severe 
arthritis.  The VA examiner could not explain this 
discrepancy, but noted that other VA examiners had agreed 
that the left knee arthritis is only mild.

Upon review of the evidence, the Board notes that the record 
does not contain any evidence that arthritis of either hip or 
the low back was manifested in the veteran's first post-
service year.  Consequently, service connection on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. § 
1112) is not warranted.

Moreover, there is no medical or contemporaneous lay evidence 
showing hip or low back complaints or injury in service.  
There is no post-service medical evidence of a hip or low 
back disability until 2002, more than 32 years after the 
veteran's discharge.

Finally, the veteran also alleges (in the alternative) that 
his left knee and leg disability caused his hip and low back 
disabilities.  With respect to the etiology of any current 
hip and low back disabilities, in March 2002 and March 2003 
opinions, Dr. E. M. stated that X-rays of the veteran showed 
severe osteoarthritis of the left knee which has resulted in 
a progressive sprain/strain syndrome of the hip and low back 
with secondary arthritic changes.  However, Dr. E. M. offered 
no rationale for this opinion.  

Conversely, most recently the June 2008 VA medical opinion is 
clearly against the veteran's claims.  The VA physician 
opined that it was not likely that the veteran's current hip 
and low back disabilities were caused by his service-
connected left knee disability.  The Board finds this opinion 
to be persuasive because it is based on a review of the 
veteran's pertinent history.  Notably, the VA physician 
specified reasons for this conclusion, including that the 
veteran's left knee was nearly normal on examination.  The 
June 2008 VA examiner addressed the other medical opinions of 
record, including those of Dr. E. M.  Therefore, service 
connection for hip and low back disabilities as secondary to 
a service connected left knee and leg disability is also not 
warranted.

The Board has also considered the veteran's own statements to 
the effect that his current hip and low back disabilities 
were incurred during his military service or were caused by 
his service-connected left knee and leg disability.  However, 
because he is a layperson, he is not qualified to render a 
medical diagnosis or an opinion regarding medical causation. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The preponderance of the evidence is against these claims, 
and they must be denied.


ORDER

Service connection for a hip disability, including as 
secondary to service connected left knee disability, is 
denied.

Service connection for a low back disability, including as 
secondary to service connected left knee disability, is 
denied.
REMAND

The November 2007 Remand directed the RO to arrange for the 
veteran to be examined to determine the current severity of 
his service-connected residuals of multiple fragment wounds 
to the left knee and leg.  In pertinent part, the examiner 
was to state a complete history of the nature of the 
sustained wounds and extent of injury, to include the 
location of any/all entrance and exit wounds, presence or 
absence of retained foreign bodies and whether the missile 
injury was a deep penetrating wound involving muscle tissue.  
The examiner was to also identify the degree of injury to all 
muscle groups (which should be specifically identified) 
involved, to include whether there is more than one muscle 
group involved in the same anatomical region, and the 
functions affected, and comment as to whether the disability 
associated with each affected muscle group would be 
considered moderate, moderately severe, or severe, to include 
commenting on the presence or absence of the cardinal signs 
and symptoms of muscle disability, including loss of power, 
weakness, lowered threshold of fatigue, fatigue pain, 
impairment of coordination, and uncertainty of movement.  
Review of the claims files revealed that the development 
requested was not completed by the 2008 VA examiners.  An 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  The information 
requested in the 2007 Remand (as noted above) that was not 
provided is necessary for the rating of residuals of fragment 
wounds. 

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has 
no recourse but to REMAND the case for the following action:

1.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist who had not previously examined 
him to determine the severity of his left 
knee and leg shrapnel wound residuals.  
The veteran's claims file (including the 
March 2002 X-ray films from Dr. E. M.) 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests or studies should be 
completed; the studies should specifically 
include X-rays of the anatomical 
areas/joints in question.  The examining 
physician should ascertain the nature, 
extent, and current severity of the 
veteran's service- connected residuals of 
multiple fragment wounds to the left knee 
and leg. The examiner should specifically 
provide the following clinical findings:

a) a complete history of the nature of the 
sustained wounds and extent of injury, to 
include the location of any/all entrance 
and exit wounds, presence or absence of 
retained foreign bodies and whether the 
missile injury was a deep penetrating 
wound involving muscle tissue;

b) the degree of injury to all muscle 
groups (which should be specifically 
identified) involved, to include whether 
there is more than one muscle group 
involved in the same anatomical region, 
and the functions affected;

c) identify any related neurological 
manifestations (to include the nerve 
involved, degree of injury to each nerve 
involved, and any resulting functional 
impairment;

d) comment as to whether the disability 
associated with each affected muscle group 
would be considered moderate, moderately 
severe, or severe, to include commenting 
on the presence or absence of the cardinal 
signs and symptoms of muscle disability, 
including loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement;

e) measure each scar and further provide 
findings pertaining to the presence or 
absence of soft tissue damage, frequent 
loss of covering of skin over the scar(s), 
pain on examination, and whether such 
scar(s) (of themselves) result in 
limitation of motion of an affected part.

2.  The RO should then re-adjudicate the 
claim.  If it is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate SSOC, and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


